Citation Nr: 1225013	
Decision Date: 07/18/12    Archive Date: 07/20/12

DOCKET NO.  08-06 844A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for low back strain.

2.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Counsel




INTRODUCTION

The Veteran served on active duty from January 1974 to March 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating determination of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Montgomery, Alabama.

In an April 2010 decision, the Board denied a disability rating in excess of 40 percent for the Veteran's low back strain and entitlement to a TDIU.  The Veteran appealed the Board's April 2010 decision to the United States Court of Appeals for Veterans Claims (Court).  In October 2010, the Court granted the parties' Joint Motion for Remand (Joint Motion), vacating the Board's April 2010 decision in its entirety.  The issues were then remanded back to the Board for development consistent with the Joint Motion.  

In February 2011, the Board remanded this appeal for development consistent with the Joint Motion.  As discussed further below, the Board finds that there was not substantial compliance with its February 2011 directives.  As such, this appeal is again being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


REMAND

The Board's review of the claims file reveals that further action on this appeal is warranted.  

As discussed in the Board's February 2011 remand, further examination of the Veteran was deemed necessary to obtain medical evidence regarding whether the Veteran's other back disabilities, including degenerative disc disease of the lumbar spine, are somehow related to his service-connected low back strain.  Additionally, if an examiner found any such disability(ies) not to be related to the Veteran's service-connected disability picture, medical evidence was needed as to whether it is possible to separate the effects (i.e., signs and symptoms) of the service-connected condition from the nonservice-connected one(s).  See Mittleider v. West, 11 Vet. App. 181 (1998).  

A review of the record reflects that the Veteran underwent VA examination in March 2011, at which time the examiner diagnosed him with degenerative arthrosis of the lumbar spine.  In responding to the above questions, the examiner noted that the Veteran "emphatically denies any history of any non-service connected injury, prior to or after his military service.  Therefore this question is moot, and therfore [sic] not answerable."  Pertinent to the reasons for the current remand, the examiner does not explain why he is unable to comment on whether the Veteran's current lumbar spine disability is related to his service-connected injury.  Furthermore, even if the examiner could not comment on any relationship between the Veteran's various back disabilities, it is not clear why no opinion could be provided as to whether it is medically possible to separate the effects of each back disability.  

In light of the above, the Board finds the March 2011 VA examination inadequate for rating purposes and a remand necessary to obtain a supplemental opinion (and new examination, if warranted).  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010) (holding that before the Board can rely on an examiner's conclusion that an opinion would be speculative, the examiner must explain the basis for such opinion).  See also Stegall v. West, 11 Vet. App. 268 (1998) (a remand confers on the claimant, as a matter of law, the right to compliance with the remand order)

In addition to providing answers to the questions noted in the February 2011 remand (as discussed above), the examiner should also discuss whether the neurological impairments noted in the March 2011 VA examination report (i.e., erectile dysfunction and nocturia) are associated with the Veteran's service-connected disability picture, as separate ratings may be warranted for such disabilities under 38 C.F.R. § 4.71a, Diagnostic Code 5237, Note (1).  An opinion is also necessary regarding the level of occupational impairment caused by the Veteran's service-connected back disability.  The Board acknowledges that prior examination reports contain opinions regarding the Veteran's employability; however, a review of these reports reveals conflicting medical opinions.  Thus, a new opinion appears warranted.  See Friscia v. Brown, 7 Vet. App. 294, 297 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  

Finally, the Board notes that VA treatment records referenced in the May 2012 supplemental statement of the case that are relevant to the issues on appeal are missing from the claims file.  The Board acknowledges that a document associated with the record indicates that treatment records from VA medical facilities in Birmingham and Huntsville, Alabama (dated from November 7, 2009, through April 5, 2012) were uploaded to the Veteran's Virtual VA file.  However, such records are not contained in the Virtual VA file or the paper record.  

The Board is required to conduct a de novo review of the record in adjudicating the issue(s) on appeal.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 19.7 (2011).  Thus, it is necessary that the claims file be accurate and complete.  Furthermore, records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, further action is needed and, on remand, the RO should obtain from the Birmingham VA Medical Center (VAMC) and the Huntsville Community Based Outpatient Clinic (CBOC) all outstanding, pertinent records of evaluation and/or treatment of the Veteran, dated since November 7, 2009, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO should obtain from the Birmingham VAMC and Huntsville CBOC all outstanding, pertinent records of evaluation and/or treatment of the Veteran, dated since November 7, 2009.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  After all records and/or responses received from each contacted entity have been associated with the claims file, the Veteran's entire claims file should be forwarded to the examiner who conducted the March 2011 VA examination for an addendum opinion.  Following a review of the file, the examiner should discuss the following questions.

* Whether the Veteran's "other" diagnosed back disabilities, including degenerative disc disease of the lumbar spine and degenerative arthrosis, are in any way related to his service-connected low back strain.  
* If the examiner finds any of these "other" disabilities are not related to the Veteran's service-connected low back disability picture, then discuss whether it is possible to separate the effects (i.e., signs and symptoms) of the service-connected condition from the nonservice-connected conditions(s).  If, however, it is not medically possible to do so, the examiner should so state.
* Whether the neurological impairments noted in the March 2011 VA examination report (i.e., erectile dysfunction and nocturia) are associated with the Veteran's service-connected low back disability and, if so, discuss the severity and impact of each disability on the Veteran.  
* Whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that-without regard to the Veteran's age or impairment from any nonservice-connected disability(ies)-the Veteran's service-connected disabilities, either individually or in concert, render(s) him unable to obtain or retain substantially gainful employment.  

If the examiner concludes that an opinion may not be provided in response to any of the above questions, then he should specifically discuss why such opinion may not be provided and whether additional information, if provided, would allow for an opinion.  

Additionally, if the March 2011 examiner is not available, or is unable to provide the requested opinions without examining the Veteran, the RO/AMC should arrange for the Veteran to undergo VA examination, by an appropriate clinician, to obtain opinions responsive to the questions posed above.  The entire claims file, to include complete copy of the REMAND must be made available to the individual designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented medical history and assertions.

3.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).  

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO/AMC should readjudicate the claims on appeal in light of all pertinent evidence (to particularly include all evidence added to the claims file since the RO's last adjudication of the claims) and legal authority (to include 38 C.F.R. § 3.321(b)(1) and Mittleider v. West, 11 Vet. App. 181 (1998), as appropriate).  If the Veteran's increased rating claim is referred for extra-schedular consideration, the ultimate outcome should be communicated to the Veteran and his representative.  

5.  If any benefit sought on appeal remains denied, the RO/AMC must furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



